United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-1464
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                               Alejandro Sandoval

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                           Submitted: January 13, 2020
                              Filed: March 6, 2020
                                  [Unpublished]
                                 ____________

Before COLLOTON, SHEPHERD, and ERICKSON, Circuit Judges.
                         ____________

PER CURIAM.

      Alejandro Sandoval pled guilty to possession with intent to distribute 500
grams or more of a mixture and substance containing methamphetamine and 50 grams
or more of actual methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and
841(b)(1)(A). The district court1 sentenced Sandoval to 200 months’ imprisonment.
Sandoval appeals his sentence, challenging the extent of the downward variance and
arguing that his sentence was substantively unreasonable. We affirm.

       On March 17, 2018, law enforcement officers stopped a vehicle in which
Sandoval was the driver and sole occupant. After running a record check, officers
learned that Sandoval’s driving status had been suspended due to non-payment of
child support. During a pat-down search, officers found $3,707.20 in Sandoval’s
pants pockets. An inventory search of the vehicle revealed four packages totaling
1,752.60 grams of actual methamphetamine and a cutting agent commonly used by
drug dealers.

       On June 27, 2018, a grand jury indicted Sandoval for possession with intent to
distribute methamphetamine. The court accepted Sandoval’s guilty plea on October
30, 2018. At sentencing, the court determined Sandoval qualified as a career offender
under USSG § 4B1.1 based on Sandoval’s prior Iowa convictions for aggravated
assault and possession of marijuana with intent to distribute. The court calculated an
advisory sentencing guideline range of 262 to 327 months’ imprisonment. Sandoval
requested a departure under USSG § 4B1.1, comment. (n.4) on the ground that the
seriousness of his criminal history was overrepresented because the prior assault
conviction was reduced to an aggravated misdemeanor. The court denied the
requested departure, finding the points were properly counted under the guidelines.
The court determined, however, that “a reasonable variance” was warranted because
the career offender enhancement had a greater than necessary impact in light of the
previous sentences imposed and the nature and circumstances of the current offense.
The court, after noting it had considered all of the factors under 18 U.S.C. § 3553(a)
and specifically mentioning Sandoval’s substantial criminal history, the seriousness


      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.

                                         -2-
of the instant offense, the protection of the public, and the need to avoid unwarranted
sentencing disparity, sentenced Sandoval to 200 months’ imprisonment.

       On appeal, Sandoval argues that the court should have varied downward to his
recommended sentence of 151 months because of his young age, his difficult
background, and the belief that his criminal “history reads like a low-level drug dealer
or courier who is fueling his addiction rather than looking to greatly profit.” District
courts have wide latitude to weigh the factors under § 3553(a) in each case. United
States v. Zauner, 688 F.3d 426, 429 (8th Cir. 2012) (quoting United States v. Bridges,
569 F.3d 374, 379 (8th Cir. 2009)). “When a district court varies downward from a
presumptively reasonable guideline sentence, ‘it is nearly inconceivable that the court
abused its discretion in not varying downward still further.’” Id. (quoting United
States v. Lazarski, 560 F.3d 731, 733 (8th Cir. 2009)). The record demonstrates the
district court adequately considered the § 3553(a) factors, including both mitigating
and aggravating factors. We conclude the district court did not abuse its discretion
and that Sandoval’s sentence is not substantively unreasonable.

      We affirm the judgment of the district court.
                      ______________________________




                                          -3-